      Case 1:18-cv-10626-VSB-GWG Document 61 Filed 10/05/20 Page 1 of 6


                                                                     King & Spalding LLP
                                                                     1185 Avenue of the Americas, 34th Floor
                                                                     New York, NY 10036-4003
                                                                     Tel: +1 212 556 2100
                                                                     Fax: +1 212 556 2222
                                                                     www.kslaw.com

                                                                     Leigh Nathanson
                                                                     Direct Dial: +1 212 790 5359
                                                                     Direct Fax: +1 212 556 2222
                                                                     lnathanson@kslaw.com


October 5, 2020


VIA CM/ECF

The Honorable Vernon S. Broderick
United States District Court, Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Room 415
New York, NY 10007

The Honorable Gabriel W. Gorenstein
United States District Court, Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

       RE:     Chanel, Inc. v. The RealReal, Inc., 18-CV-10626 (VSB) (S.D.N.Y.)

Dear Judges Broderick and Gorenstein:

       Pursuant to Judge Broderick’s Individual Rule 3, Defendant The RealReal, Inc. (“TRR”)
and Plaintiff Chanel, Inc. (“Chanel”) write jointly in connection with a discovery dispute as to
TRR’s requests for information related to: (1) Chanel’s internal database used for “brand
enforcement” purposes; (2) third parties involved with the design, manufacture, or repair of Chanel
handbags; and (3) Chanel’s relationships with other resellers of preowned Chanel-branded
products.
        The parties met and conferred on these issues through letters dated September 3 and 11,
2020, and via telephone conference on September 18, 2020. The telephone conference, which
lasted approximately one hour and twenty minutes, was attended by Leigh Nathanson, Danielle
Chattin, Arianna Markel, and Rachel Corrigan for TRR, and by Ted Max and Tyler Baker for
Chanel. The meet and confer process did not resolve the issues we now ask the Court to address.
I.     TRR’S POSITION
       (1) Chanel’s allegation that TRR sold seven purportedly counterfeit handbags (the “Seven
Handbags”) is based in large part on Chanel’s representation that TRR lacks the knowledge to
authenticate Chanel goods without the ability to reference Chanel’s internal database for the serial
numbers associated with the handbags it manufactures. TRR therefore propounded a request for
      Case 1:18-cv-10626-VSB-GWG Document 61 Filed 10/05/20 Page 2 of 6

Hons. Vernon S. Broderick and Gabriel W. Gorenstein
October 5, 2020
Page 2


“documents and communications concerning Chanel’s internal authentication database, including
but not limited to Chanel’s representation that it is the sole method by which to authenticate Chanel
products.” See Ex. A, TRR Request No. 12. Chanel objected on vagueness grounds, contending
that it has no “authentication database” because it does not authenticate Chanel products that it
manufactures. Chanel explained, however, that it does maintain a proprietary database that
“includes certain information that can be reviewed for brand enforcement purposes.” Based on
Chanel’s representations, TRR explained that it is seeking records from and documents related to
that database, including how information is input, accessed, maintained, and used. Chanel now
contends this request is disproportionate to the needs of the case. In light of Chanel’s continued
objections, TRR agreed to narrow its request to: (1) database records for the Seven Handbags or
the serial numbers associated with those Handbags; (2) database records for a sample of 50 Chanel
handbags for each year from 2005 to the present; (3) policies and procedures for maintaining and
using the database; (4) documents and communications related to handbag serial numbers in the
database, including serial numbers that were allegedly stolen and serial numbers for handbags that
were never received by Chanel for quality control; and (5) documents and communications related
to database errors or inaccuracies with respect to handbags. Even with these limitations, Chanel
still refuses to produce information regarding the database beyond categories (1) and (3).1
        There appears to be no dispute that this information is relevant, given Chanel’s reliance on
the database to make the allegation that the Seven Handbags—one of which it has noteven seen—
are counterfeit. To defend against Chanel’s claims, TRR must have sufficient information as to
how the database is maintained in order to assess its relevance to authentication and the reliability
of its records. The relevance of the requested information outweighs any burden to Chanel,
particularly in light of TRR’s efforts to narrow the scope of information sought.
        (2) Chanel has also refused to produce any documents and communications regarding third
parties that Chanel uses to perform any service concerning its handbags, including “design,
manufacturing, authentication, repair, or restoration services.” See Ex. A, TRR Request Nos. 10,
13, 20; Ex. B, TRR Interrogatory No. 5. Chanel contends this information is not relevant, and that
the requests are unduly burdensome.
        This information is relevant to two of the central issues in this case: (1) the authenticity of
the Seven Handbags, and (2) the sufficiency of TRR’s authentication process, including in
comparison with Chanel’s authentication process for “brand enforcement purposes.” With respect
to the first issue, Chanel has stated in related litigation that certain handbag serial numbers were
stolen from a third-party manufacturing facility and that, for other serial numbers, Chanel never
received the corresponding handbags from the manufacturer for quality control. See Chanel, Inc.
v. WGACA, LLC, No. 18 CIV. 2253 (LLS) (S.D.N.Y.), Dkt. No. 119 at 4-6. In fact, Chanel has
accused one of its authorized manufacturers of “manufacturing more handbags than contracted for
and selling the excess and adding Authenticity Cards in its possession.” Id. at 5. TRR is entitled to

1
  Chanel conditions its release of any other database records on TRR’s agreement to produce its
sales records for all Chanel products—which are not at issue in this case—at which point Chanel
will produce database records only for those products that it believes to be counterfeit. This is not
the information TRR has requested, and Chanel’s proposal is a fishing expedition poorly disguised
as a compromise.
      Case 1:18-cv-10626-VSB-GWG Document 61 Filed 10/05/20 Page 3 of 6

Hons. Vernon S. Broderick and Gabriel W. Gorenstein
October 5, 2020
Page 3


explore whether any of Chanel’s third-party vendors were the original source of any or all of the
Seven Handbags, which bears on Chanel’s counterfeiting claim. TechnoMarine SA v. Jacob Time,
Inc., 905 F. Supp. 2d 482, 490 (S.D.N.Y. 2012) (dismissing counterfeit claim where watches were
produced by the same manufacturer that produced authorized watches, using the same materials
and designs, but were stolen), overruled on other grounds by Kirtsaeng v. John Wiley & Sons, Inc.,
568 U.S. 519 (2013). Moreover, information regarding the source and care of materials used in
authentic handbags, including the leather, hardware, zippers, and authentication cards, is necessary
for TRR to defend against Chanel’s claim that the Seven Handbags are inauthentic.
        As to the second issue, Chanel claims that TRR’s authentication process—which involve
physically inspecting a handbag’s leather, construction, hardware, logos, etc.—is insufficient and
that only Chanel can authenticate a Chanel handbag. But if Chanel is reliant on third parties for
the materials and construction of its handbags, it is no better positioned than TRR to identify a
genuine Chanel handbag. Moreover, if Chanel engages third-party The Leather Surgeons to restore
or authenticate Chanel handbags, then this too refutes Chanel’s contention.
       (3) Finally, TRR seeks information relating to the secondary market for Chanel products,
including documents and communications concerning: the resale of Chanel handbags on the
secondary market; agreements between Chanel and any other reseller of Chanel handbags,
including reseller Farfetch; Farfetch’s use of Chanel trademarks to sell Chanel products; Chanel’s
approval of “authorized sellers” of Chanel products; and Chanel’s communications with retailers
or media outlets regarding TRR or other resellers. See Ex. A, TRR Request Nos. 6, 8, 9, 16, 21,
22, 2; Ex. B, TRR Interrogatory No. 10 (requesting identity of persons with knowledge of
agreements between Chanel and any reseller of Chanel products).
        Chanel objects that this information is not relevant. But these requests seek information
directly relevant to TRR’s unclean hands defense, such as evidence that Chanel is actively trying
to block TRR’s participation in the secondary market for Chanel products or that Chanel is engaged
in the same allegedly deceptive practices as TRR through its relationship with other resellers of
Chanel products. Chanel appears to concede that it has agreements in place with numerous other
resellers, contending that it will take “weeks of time to assemble the necessary documents” to
respond to TRR’s request for the identity of persons with knowledge of those agreements. Chanel
also admits that it has a business relationship with Farfetch, but Chanel refuses to produce
information regarding that relationship, contending it is “highly proprietary”—a concern that can
be addressed through a protective order—and “has nothing to do with this case.” To the contrary,
the extent of Chanel’s financial interest in a TRR competitor, which is engaged in the exact same
conduct as TRR, is directly relevant to TRR’s unclean hands defense and Chanel’s false
advertising allegation.
        In response to Chanel’s contention that TRR’s requests are overly broad and unduly
burdensome, TRR agreed to limit certain of its requests to resellers of Chanel handbags only.
However, TRR explained that this limitation would not make sense for other requests, which seek
documents that are not specific to any product (Request Nos. 8, 9, 21, 22). Given Chanel’s repeated
insistence that it does not participate in the secondary market, TRR cannot imagine how its requests
for information related to the secondary market could create an undue burden. In any event, the
relevancy of these documents outweighs Chanel’s unsupported contention of an undue burden.
      Case 1:18-cv-10626-VSB-GWG Document 61 Filed 10/05/20 Page 4 of 6

Hons. Vernon S. Broderick and Gabriel W. Gorenstein
October 5, 2020
Page 4


II.    CHANEL’S POSITION
        Chanel respectfully submits that TRR’s application with regard to the enumerated issues
is without merit because: (1) TRR’s application misstates Chanel’s position on a number of the
Responses to the Requests for Production at issue; (2) TRR’s application is premature because
TRR failed to narrow its requests as it had agreed to do during the meet and confer call and moved
for the Court’s assistance before recivingChanel’s to response to TRR’s September 23, 2020 email;
and (3) Many of the requests seek information for which, notwithstanding repeated requests during
the meet and confer process, TRR has not demonstrated any relation to the calims and defenses at
issue. The issues will be addresses ad seriatim:
         (1) TRR’s discovery requests regarding “Chanel’s internal authentication database” are
based on the false premise that Chanel’s “allegation that TRR sold seven purportedly counterfeit
handbags (the ‘Seven Handbags’) is based in large part on Chanel’s representation that TRR lacks
the knowledge to authenticate Chanel goods without the ability to reference Chanel’s internal
database for the serial numbers associated with the handbags it manufactures.” That statement is
not true and Chanel’s allegations are not “based on large part” on that false premise. Nor has
Chanel represented that it has an “authentication” database or that reference to its database is the
sole method by which Chanel determines whether secondhand items are genuine or not. What
Chanel did explain was that the database that is used to track serial numbers for handbags is used
to track information concerning all Chanel products and is highly proprietary and confidential.
Chanel explained to TRR that the process of determining whether a handbag is genuine depends,
in part, upon the item at issue and many factors, including its source and provenance. Chanel
employs different means, including this database, to analyze these facts and assess whether a given
item is genuine or counterfeit.
        TRR also misstates Chanel’s position. To be clear, during the meet and confer call, Chanel
agreed to provide responsive documents regarding: (1) database records for the Seven Handbags
or the serial numbers associated with those Handbags; (2) policies and procedures for entering,
maintaining, and using the database; (3) documents and communications related to use of the
handbag serial numbers at issue in this case in the database, including serial numbers that were
allegedly stolen and serial numbers for handbags that were never received by Chanel for quality
control; and (4) documents and communications related to database errors or inaccuracies with
respect to the handbags at issue in this case. If additional infringements are found in discovery,
for example, after TRR provides Chanel Serial numbers for TRR CHANEL-branded product in
inventory or which it has sold, Chanel would supplement its production accordingly. With regard
to the request for database records for seven hundred fifty Chanel handbags that have nothing to
do with the action (a sample of 50 for each year from 2005 to the present), Chanel previously asked
TRR to explain how a similarly-requested “three month” sampling of Chanel’s database records
related to the claims and defenses in this case and TRR refused to do so; TRR’s updated request
for a random 750 handbags fares no better in terms of relevance and is likewise unjustified.
       Further, TRR’s letter prematurely raises this issue before the Court without waiting for
Chanel’s production in response to the Request for Production. Indeed, by email correspondence
dated September 23, 2020, TRR requested the five categories of discovery for which TRR now
seeks the Court’s assistance. Sept 23, 2020 email by TRR counsel. In response to such email,
Chanel’s counsel informed counsel for TRR that it was conferring with Chanel regarding the
      Case 1:18-cv-10626-VSB-GWG Document 61 Filed 10/05/20 Page 5 of 6

Hons. Vernon S. Broderick and Gabriel W. Gorenstein
October 5, 2020
Page 5


modified requests and would provide a response soon. Rather than wait for that response and
reasonably work with Chanel, TRR instead elected to file this letter.
        Chanel has already informed TRR that it would provide certain information on items from
its database corresponding to the serial numbers that appear on the Seven Handbags sold by TRR,
and expected that TRR would provide its own information pertaining to those Seven Handbags.
The request for database information on “50 randomly selected Chanel handbags for each year
from 2005 to the present” is untethered, and TRR has not provided an explanation as to how this
random number of randomly-selected items actually seeks relevant information. If TRR is
interested in learning more about the generalized capabilities and functions of Chanel’s
proprietary, highly confidential, and competitively-sensitive database, the proper course should be
to explore such topics through interrogatories and depositions, rather than subjecting Chanel to
potentially voluminous document production when there is no foundation laid to support TRR’s
fishing expedition for random errors in Chanel’s database. See Fed. R. Civ. P. 16(b)(2)(C)
(discovery sought “must” be limited if “the discovery sought is . . . can be obtained from some
other source that is more convenient, less burdensome, or less expensive”). TRR’s application
should therefore be denied.
         (2) As was explained previously to TRR, its request for any and all documents and
communications regarding any and all third parties that Chanel uses to perform any service
concerning its handbags, including “design, manufacturing, authentication, repair, or restoration
services” is incredibly overbroad, burdensome, and not proportional to the needs of the case, yet
TRR has refused to narrow the request at all. This would be tantamount to an audit of every aspect
of Chanel’s business for ten years. When asked, TRR, could not articulate a relationship between
this request and the defenses and claims in this action. Nor is any such claim of relevance set forth
in this letter. In addition, the burden of this request is grossly out of proportion with the possible
relevance. Chanel previously explained both in correspondence to TRR and meet and confer
discussion that during the ten-year period that TRR asserts is at issue, Chanel has sold hundreds
and hundreds of millions of products and millions of handbags and worked with thousands of
third party entities. Compiling documents and preparing a list of such entities and disclosing the
identity relating to such entities is not only highly confidential and proprietary but also would be
a Herculean task requiring months of time. Chanel requested that before Chanel is required to
undertake any such effort, TRR should explain the reason and relevance of such discovery and
meet and confer to try to narrow the scope of any such request proportionate to the incredible
burden imposed. TRR refused to narrow the scope or adequately explain the relevance of such a
volume of material. TRR has simply not explained how the absurdly enormous volume of
materials implicated by its overbroad request are justified or tailored to the actual concerns
advanced in its letter. The request should be denied.
        (3) The discovery TRR seeks with regard to Farfetch is overly broad and, as explained to
TRR, seeks irrelevant information. Chanel’s contractual relationship with Farfetch involved
confidential and proprietary augmented retail technology, which has nothing to do with Farfetch’s
re-sale of secondhand CHANEL-branded items or use of CHANEL Trademarks on Farfetch’s
online marketplace. TRR’s request for “[a]ll documents and communications concerning Farfetch
UK Limited (‘Farfetch’), including any financial or business agreement or arrangement between
Chanel and Farfetch” is not relevant or directly related to any claim or defense in this action. Given
      Case 1:18-cv-10626-VSB-GWG Document 61 Filed 10/05/20 Page 6 of 6

Hons. Vernon S. Broderick and Gabriel W. Gorenstein
October 5, 2020
Page 6


the sensitivity of the Farfetch relationship concerning brick-and-mortar retail technology, Chanel
requests permission to file additional declarations from Chanel and/or formal briefing if necessary.
        Nevertheless, Chanel already stated that it will produce the documents “related to actions
against Farfetch regarding the advertising of CHANEL-branded items on Farfetch’s online
platform.” Chanel further explained to TRR that with regard to “actions against Farfetch,”
Chanel’s counsel sent Farfetch a cease and desist letter on November 13, 2018 (the “C&D Letter”)
regarding Farfetch’s improper use of CHANEL Trademarks and incorrect representations of
certain CHANEL-branded handbags on Farfetch’s website, and that Chanel will produce to TRR
the C&D Letter as well as other, relevant and non-privileged communications regarding the C&D
Letter. TRR’s assertion that Chanel’s relationship with Farfetch is relevant to TRR’s unclean
hands defense that Chanel has no actionable false advertising claim because supposedly Chanel
condones the same conduct by Farfetch is without any factual basis and incorrect. Indeed, Chanel
has not “condone[d]” Farfetch’s conduct. To the contrary, Chanel’s counsel sent the C&D Letter.2
TRR has not made a showing of any actual facts indicating how the information being requested
regarding Farfetch is relevant to this case. Spina v. Our Lady of Mercy Med. Ctr., No. 97 CIV
4661(RCC), 2001 WL 630481, at *2 (S.D.N.Y. June 7, 2001) (district court may refuse discovery
where a party fails to produce any specific facts whatsoever to support an allegation).
        With regard to TRR’s broad requests relating to “resellers” of Chanel goods, Chanel
explained that, as propounded, these discovery requests would require weeks of time to assemble
the necessary documents and responses. Chanel asked TRR to narrow the scope of the request in
terms of time frame, geography, and scope so that Chanel would eliminate, for example, take-
down letters sent to auction sites and sites selling such products that are not sold by TRR such as
fragrance and beauty products. Chanel had understood, based on TRR’s representations during
the parties’ meet and confer, that TRR was working to narrow these requests. However, based
upon TRR’s letter, this did not happen. TRR has refused to narrow its requested scope, and
continues to seek broad discovery not properly tailored or proportional to the needs of the case.
TRR’s requests should be denied.
                                         *       *       *

       We thank Your Honor for your consideration of this matter.


                                                     Sincerely,

                                                     Leigh Nathanson




2
  Chanel notes that in the Chanel v. WGACA action, Judge Stanton denied broad discovery relating
to Farfetch, including further discovery on Chanel’s relationship with Farfetch, and further denied
the defendants’ second motion to compel on the defendants’ request that Chanel identify the person
with most knowledge regarding Chanel’s “partnership” with Farfetch.
